Exhibit 99.1 Press Release For Further Information Contact: INVESTORS: MEDIA: Matt Schroeder Karen Rugen (717) 214-8867 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID REPORTS FOURTH QUARTER AND FULL YEAR FISCAL 2011 RESULTS · Fourth Quarter Net Loss of $0.24 per Diluted Share Compared to Prior Fourth Quarter Net Loss of $0.24 per Diluted Share · Full Year Net loss of $0.64 per Diluted Share Compared to Prior Year Net Loss of $0.59 per Diluted Share · Fourth Quarter Adjusted EBITDA of $215.4 Million Compared to Adjusted EBITDA of $205.1 Million in Prior Fourth Quarter · Full Year Adjusted EBITDA of $859.0 Million Compared to Adjusted EBITDA of $925.0 Million in Prior Year · Continued Strong Liquidity of More Than $1 Billion at Quarter End · Provides Outlook for Fiscal 2012 CAMP HILL, PA (April 7, 2011)—Rite Aid Corporation (NYSE: RAD) today reported financial results for the fourth quarter and fiscal year ended February 26, 2011. For the fourth quarter, the company reported revenues of $6.5 billion, a net loss of $205.7 million or $0.24 per diluted share and adjusted EBITDA of $215.4 million or 3.3 percent of revenues.Results were positively impacted by improving same store sales trends, a lower LIFO charge and reduced SG&A costs offset by higher lease termination and impairment charges. “We made solid progress this quarter as our initiatives to grow sales and improve customer satisfaction gained momentum.We increased same store sales both in the front end and pharmacy and grew prescriptions in comparable stores.At the same time, our team continued to do a good job of controlling costs,” said John Standley, Rite Aid president and CEO.“We are especially pleased with the growth of our wellness+ loyalty program, which now has over 36 million members.Customers and patients tell us they appreciate the great value and benefits it provides.” -MORE- Rite Aid FY11 Q4 Press Release – page 2 Fourth Quarter Summary Revenues for the thirteen-week fourth quarter were $6.5 billion, flat to last year’s fourth quarter revenues of $6.5 billion.Same store sales for the quarter increased 0.9 percent over the prior-year period, consisting of a 1.0 percent increase in the front end and a 0.8 percent increase in the pharmacy.Pharmacy sales included an approximate 226 basis point negative impact from new generic introductions.The number of prescriptions filled in same stores increased 0.8 percent over the prior year period.Prescription sales accounted for 66.7 percent of total drugstore sales and third party prescription revenue was 96.3 percent of pharmacy sales. The fourth quarter net loss was $205.7 million or $0.24 per diluted share compared to last year’s fourth quarter net loss of $208.4 million or $0.24 per diluted share. Adjusted EBITDA (which is reconciled to net loss on the attached table) was $215.4 million or 3.3 percent of revenues compared to $205.1 million or 3.2 percent of revenues for the like period last year. In the fourth quarter, the company relocated 4 stores, remodeled 2 stores and closed 17 stores.Stores in operation at the end of the fourth quarter totaled 4,714. Full Year Results For the 52-week fiscal year ended February 26, 2011, Rite Aid had revenues of $25.2 billion compared to $25.7 billion for the 52-week prior year.Revenues declined by 1.8 percent, primarily driven by 66 net fewer stores and a decline in same store sales during the first three quarters of the year. Same store sales for the year decreased 0.7 percent over the prior 52-week comparable period.This decrease consisted of a 0.3 percent front-end same store sales decrease and a 0.9 percent decrease in pharmacy same store sales.Pharmacy sales included an approximate 200 basis point negative impact from new generic introductions.The number of prescriptions filled in same stores decreased 1.2 percent.Prescription sales accounted for 67.8 percent of total drugstore sales, and third party prescription revenue was 96.2 percent of pharmacy sales. Net loss for fiscal 2011 was $555.4 million or $0.64 per diluted share compared to last year’s net loss of $506.7 million or $0.59 per diluted share.Contributing to the increase in net loss were lower sales, and a loss on debt retirement partially offset by a decrease in SG&A expense. As computed on the attached table, adjusted EBITDA of $859.0 million or 3.4 percent of revenues for the year compared to $925.0 million or 3.6 percent of revenues for last year. For the year, the company opened 3 new stores, relocated 28 stores, remodeled 19 stores and closed 69 stores.Stores in operation at the end of the year totaled 4,714. -MORE- Rite Aid FY11 Q4 Press Release – page 3 Outlook for Fiscal 2012 The company’s outlook for a 53-week fiscal 2012 is based on current same store sales trends, a challenging reimbursement rate environment and the impact of continued investments Rite Aid plans to make in its customer loyalty program and other initiatives to grow sales. Rite Aid said it expects sales to be between $25.7 billion and $26.1 billion in fiscal 2012 with same stores sales expected to range from an increase of 0.5 percent to an increase of 2.0 percent over fiscal 2011. Adjusted EBITDA (which is reconciled to net loss on the attached table) is expected to be between $800 million and $900 million. Net loss for fiscal 2012 is expected to be between $370 million and $560 million or a loss per diluted share of $0.42 to $0.64. Capital expenditures are expected to be approximately $300 million, which includes significantly increasing the number of store remodels and prescription file buys. Conference Call Broadcast Rite Aid will hold an analyst call at 8:30 a.m. Eastern Time today with remarks by Rite Aid's management team.The call will be simulcast via the internet and can be accessed through the websites www.riteaid.com in the conference call section of investor information and www.StreetEvents.com.Slides related to materials discussed on the call will be available on both sites.A playback of the call will be available on both sites starting at 12 p.m. Eastern Time today.A playback of the call will also be available by telephone beginning at 12 p.m. Eastern Time today until 11:59 p.m. Eastern Time on April 9, 2011.The playback number is 1-800-642-1687 from within the U.S. and Canada or 1-706-645-9291 from outside the U.S. and Canada with the eight-digit reservation number 50656195. Rite Aid is one of the nation’s leading drugstore chains with more than 4,700 stores in 31 states and the District of Columbia.Information about Rite Aid, including corporate background and press releases, is available through Rite Aid’s website at www.riteaid.com. Statements, including guidance, in this release that are not historical are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “should,” and “will” and variations of such words and similar expressions are intended to identify such forward-looking statements.These forward-looking statements are not guarantees of future performance and involve risks, assumptions and uncertainties, including, but not limited to, our high level of indebtedness and our ability to make interest and principal payments on our debt and satisfy the other covenants contained in our debt agreements, general economic, market and competitive conditions, our ability to improve the operating performance of our stores in accordance with our long term strategy, the efforts of private and public third-party payers to reduce prescription drug reimbursements and encourage mail order, the ability to realize anticipated results from capital expenditures and cost reduction -MORE- Rite Aid FY11 Q4 Press Release – page 3 initiatives, outcomes of legal and regulatory matters and changes in legislation or regulations, including healthcare reform.These and other risks, assumptions and uncertainties are described in Item 1A (Risk Factors) of our most recent Annual Report on Form 10-K and in other documents that we file or furnish with the Securities and Exchange Commission, which you are encouraged to read. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those indicated or anticipated by such forward-looking statements. Accordingly, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date they are made.Rite Aid expressly disclaims any current intentionto update publicly any forward-looking statement after the distribution of this release, whether as a result of new information, future events, changes in assumptions or otherwise. ### RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (unaudited) February 26, 2011 February 27, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net of LIFO reserve of $875,012 and $831,113 Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Current maturities of long-term debt and lease financing obligations $ $ Accounts payable Accrued salaries, wages and other current liabilities Total current liabilities Long-term debt, less current maturities Lease financing obligations, less current maturities Other noncurrent liabilities Total liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock - Series G 1 1 Preferred stock - Series H Common stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ Chart 1 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Thirteen weeks ended February 26, 2011 Thirteen weeks ended February 27, 2010 Revenues $ $ Costs and expenses: Cost of goods sold Selling, general and administrative expenses Lease termination and impairment charges Interest expense (Gain) loss on sale of assets, net ) Loss before income taxes ) ) Income tax expense Net loss $ ) $ ) Basic and diluted loss per share: Numerator for loss per share: Net loss $ ) $ ) Accretion of redeemable preferred stock ) ) Cumulative preferred stock dividends ) ) Loss attributable to common stockholders - basic and diluted $ ) $ ) Basic and diluted weighted average shares Basic and diluted loss per share $ ) $ ) Chart 2 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Fifty-two weeks ended February 26, 2011 Fifty-two weeks ended February 27, 2010 Revenues $ $ Costs and expenses: Cost of goods sold Selling, general and administrative expenses Lease termination and impairment charges Interest expense Loss on debt modifications and retirements, net Gain on sale of assets, net ) ) Loss before income taxes ) ) Income tax expense Net loss $ ) $ ) Basic and diluted loss per share: Numerator for loss per share: Net loss $ ) $ ) Accretion of redeemable preferred stock ) ) Cumulative preferred stock dividends ) ) Loss attributable to common stockholders - basic and diluted $ ) $ ) Basic and diluted weighted average shares Basic and diluted loss per share $ ) $ ) Chart 3 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL OPERATING AND CASH FLOWINFORMATION (Dollars in thousands, except per share amounts) (unaudited) Thirteen weeks ended February 26, 2011 Thirteen weeks ended February 27, 2010 SUPPLEMENTAL OPERATING INFORMATION Revenues $ $ Cost of goods sold Gross profit LIFO charge FIFO gross profit Gross profit as a percentage of revenues 26.35% 25.92% LIFO charge as a percentage of revenues 0.01% 0.68% FIFO gross profit as a percentage of revenues 26.36% 26.60% Selling, general and administrative expenses Selling, general and administrative expenses as a percentage of revenues 25.25% 25.40% Cash interest expense Non-cash interest expense Total interest expense Adjusted EBITDA Adjusted EBITDA as a percentage of revenues 3.34% 3.17% Net loss ) ) Net loss as a percentage of revenues -3.19% -3.22% Total debt Invested cash Total debt net of invested cash SUPPLEMENTAL CASH FLOW INFORMATION Payments for property, plant and equipment Intangible assets acquired Total cash capital expenditures Equipment received for noncash consideration Equipment financed under capital leases - Gross capital expenditures $ $ Chart 4 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL OPERATING AND CASH FLOWINFORMATION (Dollars in thousands, except per share amounts) (unaudited) Fifty-two weeks ended February 26, 2011 Fifty-two weeks ended February 27, 2010 SUPPLEMENTAL OPERATING INFORMATION Revenues $ $ Cost of goods sold Gross profit LIFO charge FIFO gross profit Gross profit as a percentage of revenues 26.54% 26.58% LIFO charge as a percentage of revenues 0.18% 0.34% FIFO gross profit as a percentage of revenues 26.72% 26.93% Selling, general and administrative expenses Selling, general and administrative expenses as a percentage of revenues 25.61% 25.72% Cash interest expense Non-cash interest expense Total interest expense Securitization costs (included in SG&A) - Total interest expense and securitization costs Adjusted EBITDA Adjusted EBITDA as a percentage of revenues 3.41% 3.60% Net loss ) ) Net loss as a percentage of revenues -2.20% -1.97% Total debt Invested cash Total debt net of invested cash SUPPLEMENTAL CASH FLOW INFORMATION Payments for property, plant and equipment Intangible assets acquired Total cash capital expenditures Equipment received for noncash consideration Equipment financed under capital leases Gross capital expenditures $ $ Chart 5 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS TO ADJUSTED EBITDA (In thousands) Thirteen weeks ended February 26, 2011 Thirteen weeks ended February 27, 2010 Reconciliation of net loss to adjusted EBITDA: Net loss $ ) $ ) Adjustments: Interest expense Income tax expense Depreciation and amortization LIFO charges Lease termination and impairment charges Stock-based compensation expense (Gain) loss on sale of assets, net ) Closed facility liquidation expense Severance costs - Customer loyalty card programs revenue deferral (a) - Other ) Adjusted EBITDA $ $ Percent of revenues 3.34% 3.17% Chart 6 Notes: (a) Relates to deferral of revenues for our customer loyalty programs. RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS TO ADJUSTED EBITDA (In thousands) Fifty-two weeks ended February 26, 2011 Fifty-two weeks ended February 27, 2010 Reconciliation of net loss to adjusted EBITDA: Net loss $ ) $ ) Adjustments: Interest expense and securitization costs Income tax expense Depreciation and amortization LIFO charges Lease termination and impairment charges Stock-based compensation expense Gain on sale of assets, net ) ) Loss on debt modifications and retirements, net Closed facility liquidation expense Severance costs Customer loyalty card programs revenue deferral (a) - Other 71 ) Adjusted EBITDA $ $ Percent of revenues 3.41% 3.60% Chart 7 Notes: (a) Relates to deferral of revenues for our customer loyalty programs. RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Thirteen weeks ended February 26, 2011 Thirteen weeks ended February 27, 2010 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile to net cash used in operating activities: Depreciation and amortization Lease termination and impairment charges LIFO charges (Gain) loss on sale of assets, net ) Stock-based compensation expense Changes in operating assets and liabilities: Accounts receivable Inventories Accounts payable ) ) Other assets and liabilities, net ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Payments for property, plant and equipment ) ) Intangible assets acquired ) ) Proceeds from sale-leaseback transactions - Proceeds from dispositions of assets and investments Net cash used in investing activities ) ) FINANCING ACTIVITIES: Net repayments to revolver ) ) Principal payments on long-term debt ) ) Change in zero balance cash accounts Net proceeds from the issuance of common stock 36 Deferred financing costs paid ) ) Net cash provided by financing activities Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Chart 8 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Fifty-two weeks ended February 26, 2011 Fifty-two weeks ended February 27, 2010 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile to net cash provided by (used in) operating activities: Depreciation and amortization Lease termination and impairment charges LIFO charges Gain on sale of assets, net ) ) Stock-based compensation expense Loss on debt modification and retirements, net Proceeds from insured loss - Changes in operating assets and liabilities: Net repayments to accounts receivable securitization - ) Accounts receivable ) Inventories Accounts payable ) Other assets and liabilities, net ) ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Payments for property, plant and equipment ) ) Intangible assets acquired ) ) Proceeds from sale-leaseback transactions - Proceeds from dispositions of assets and investments Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt Net repayments to revolver ) ) Principal payments on long-term debt ) ) Change in zero balance cash accounts ) Net proceeds from the issuance of common stock 66 Financing fees paid for early debt redemption ) - Deferred financing costs paid ) ) Net cash (used in) provided by financing activities ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Chart 9 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS GUIDANCE TO ADJUSTED EBITDA GUIDANCE YEAR ENDING MARCH 3, 2012 (In thousands, except per share amounts) Guidance Range Low High Sales $ $ Same store sales 0.50% 2.00% Gross capital expenditures $ $ Reconciliation of net loss to adjusted EBITDA: Net loss $ ) $ ) Adjustments: Interest expense Income tax benefit ) ) Depreciation and amortization LIFO charge Store closing, liquidation, and impairment charges Stock-based compensation expense Customer loyalty card programs revenue deferral (a) Loss on debt modification Other Adjusted EBITDA $ $ Diluted loss per share $ ) $ ) Chart 10 (a)Relates to deferral of revenues for our customer loyalty programs.
